PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT A. STOKES, individually and
as representative of all similarly
situated former employees of West-
inghouse Savannah River Company,
Plaintiff-Appellant,

v.

WESTINGHOUSE SAVANNAH RIVER
                                                                        No. 99-1543
COMPANY,
Defendant-Appellee,

CHRISTOPHER GEORGE CHRISTOS;
ROBERT L. BAILEY; JAMES M. POPE;
LORIN W. ROSS; ALAN M.
SCHWARTZMAN; GEORGE A. KRIST;
JAMES O. SLOAN; MICHAEL COHEN,
Movants-Appellants.

Appeal from the United States District Court
for the District of South Carolina, at Aiken.
Charles E. Simons, Jr., Senior District Judge.
(CA-97-2780-6-1)

Argued: January 26, 2000

Decided: March 14, 2000

Before NIEMEYER, Circuit Judge, HAMILTON, Senior Circuit
Judge, and Frederic N. SMALKIN, United States District Judge for
the District of Maryland, sitting by designation.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded by published opinion.
Judge Niemeyer wrote the opinion, in which Senior Judge Hamilton
and Judge Smalkin joined.
COUNSEL

ARGUED: Richard E. Miley, North Augusta, South Carolina, for
Appellants. Steven Mark Wynkoop, NELSON, MULLINS, RILEY &
SCARBOROUGH, L.L.P., Greenville, South Carolina, for Appellee.
ON BRIEF: William H. Foster, NELSON, MULLINS, RILEY &
SCARBOROUGH, L.L.P., Greenville, South Carolina, for Appellee.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

Upon his 1996 layoff from Westinghouse Savannah River Com-
pany as part of a reduction in force, Robert A. Stokes was provided
an option to receive a lump-sum severance payment or a special
retirement option, but not both. After electing the special retirement
option, Stokes filed this action, contending that he was illegally
denied a severance benefit in violation of the Age Discrimination in
Employment Act of 1967 ("ADEA"), as amended by the Older Work-
ers Benefits Protection Act ("OWBPA"), and the Employee Retire-
ment Income Security Act ("ERISA"). He also contends that Westing-
house Savannah River Company selected him for layoff in part
because of his age, in violation of the ADEA.

The district court granted summary judgment to Westinghouse
Savannah River Company on all of Stokes' claims. Because we con-
clude that the option presented to Stokes to elect receipt of either sev-
erance pay or the special retirement option was legal, we affirm the
district court's summary judgment denying Stokes a severance bene-
fit. On the claim that Stokes was selected for layoff in violation of the
ADEA, we conclude that the record was inadequately developed to
dispose of the issue on a motion for summary judgment. Accordingly,
we vacate and remand that claim for further proceedings.

I

For a 22-year period ending in 1989, Robert A. Stokes worked for
Westinghouse Electric Corporation ("WEC"). In 1989, he was trans-

                     2
ferred to work for Westinghouse Savannah River Company ("West-
inghouse Savannah"), then a wholly-owned subsidiary of WEC which
produced material for the fabrication of nuclear weapons. Westing-
house Savannah managed and operated the Savannah River site in
South Carolina under a cost-reimbursement contract with the Depart-
ment of Energy ("DOE"). At the time of his transfer to Westinghouse
Savannah, Stokes qualified for a full pension from WEC payable in
an unreduced amount beginning at age 65. With his transfer to West-
inghouse Savannah, he also became eligible to earn a Westinghouse
Savannah pension.

Following a corporate reorganization of Westinghouse Savannah
driven by economic concerns, Stokes was selected for layoff from
Westinghouse Savannah in December 1996. At that time, Stokes, who
was 56 years old, qualified for a lump-sum severance payment, as
well as an actuarially reduced pension, both payable by Westinghouse
Savannah. The severance benefit was described in Westinghouse
Savannah's employee manual in part as follows:

          The program provides benefits to eligible employees termi-
          nated for lack of work. Employees who have attained at
          least one year of continuous service are eligible for sever-
          ance pay . . . . An eligible employee with more than 1 year
          of service receives 1 week's severance pay for each full year
          of eligible service up to a maximum of 26 weeks.

The terms of the Westinghouse Savannah pension plan provided that
Stokes would receive a 90% pension because he was not yet 58 years
old, the age at which he would be entitled to a full pension. Thus, at
the time of layoff, Stokes was entitled to benefits in the form of a
lump-sum severance payment and a 90% pension from Westinghouse
Savannah, as well as a full pension from WEC, which was payable
when he reached age 65.

In connection with his WEC pension, Stokes was given an option,
because he had been laid off, to begin receiving his pension benefits
immediately, thus enhancing the value of his full pension with WEC.
WEC offered this "special retirement option" only to employees who
satisfied age and service requirements.1 Under a coordinating agree-
_________________________________________________________________
1 In order to receive the special retirement option, an employee had to
be 50 or over with 25 or more years of service; 51 or over with 22 or

                    3
ment between WEC and Westinghouse Savannah, when employees
laid off from Westinghouse Savannah qualified for and elected to take
the WEC special retirement option, Westinghouse Savannah remitted
to WEC the added cost of the special retirement option. Moreover,
Westinghouse Savannah adopted a policy under which it reduced
employees' severance payments by the amount it remitted to WEC for
the cost of the special retirement option. Thus, if a laid-off employee
who qualified for the WEC special retirement option elected to take
the option, he could not take the severance benefit from Westing-
house Savannah. Likewise, if the qualified employee elected to take
the lump-sum severance payment, he could not take the special retire-
ment option from WEC.

The special retirement option program offered by WEC was sched-
uled to terminate on December 31, 1996. Thus, while Stokes was
notified of his layoff before December 31, 1996, the layoff would not
become effective until February 1997, after the special retirement
option program had expired. To give Stokes and others in his position
the opportunity to participate in the special retirement option, West-
inghouse Savannah gave Stokes and the others the option to advance
their layoff date. In December 1996, it presented them with a form for
that purpose, which reads:

           I have been notified that I will be laid off as of February
          16, 1997.

           I understand that if I am laid off in 1997, I will not be eli-
          gible for the special retirement option of the Westinghouse
          Corporate Pension Plan . . . [and] that if I am laid off prior
          to January 1, 1997, I will be eligible for this program. Based
          on the above, I request one of the following options:

          A. I request to be laid off as of December 31,
          1996. I understand that I will forfeit any pay
          for the notice period beyond December 31,
_________________________________________________________________
more years of service; 52 or over with 19 or more years of service; 53
or over with 16 or more years of service; 54 or over with 13 or more
years of service; or 55 or over with 10 or more years of service.

                    4
         1996 . . . . I also understand I will not be eligi-
         ble for severance pay from [Westinghouse
         Savannah].

         [Space for employee signature]

         B. I do not wish to be laid off as of December
         31, 1996 and if I am to be laid off, I elect to
         have that date be February __, 1997. I under-
         stand I will be paid regular salary up to that
         date and be reassigned to the Resource Cen-
         ter. I also understand that I will not be eligible
         for the special retirement option of the West-
         inghouse Corporate Pension Plan . . . how-
         ever, I will be eligible for severance pay from
         [Westinghouse Savannah].

         [Space for employee signature]

Stokes elected option A, which provided him with the immediate ben-
efit of his full WEC pension, without any reduction. In electing this
option, however, Stokes forfeited any claim to severance pay. Had
Stokes made no election or had he elected option B, he would have
worked until February 16, 1997, at which time he would have
received a lump-sum severance payment. He also would have quali-
fied for a full WEC pension, with payments beginning at age 65, and
a 90% Westinghouse Savannah pension, reduced because he was 56
years old.

Contending that he should have received both the special retire-
ment option and the severance pay, Stokes filed this action on his own
behalf and on behalf of 20 other employees. In his complaint, he
alleged that the arrangement between WEC and Westinghouse Savan-
nah to adjust accounts for the coordination of WEC's pension obliga-
tions and Westinghouse Savannah's severance pay obligations
violated both § 406 of ERISA, 29 U.S.C. § 1106, and Westinghouse
Savannah's contract with the DOE. He also alleged that the option
presented to him amounted to an illegal setoff arrangement that vio-
lated § 4 of the ADEA, 29 U.S.C. § 623(l)(2)(A), as amended by the
OWBPA, Pub. L. 101-433, 104 Stat. 978 (1990). Finally, he con-

                    5
tended that age was a determining factor in Westinghouse Savannah's
decision to select him for layoff, in violation of§ 4 of the ADEA, 29
U.S.C. § 623(a)(1).

Of the 20 potential class members, 8 filed consents to joinder and
motions to intervene in the action. Thereafter, both Stokes and West-
inghouse Savannah filed motions for summary judgment. By order
dated March 25, 1999, the district court denied Stokes' motion for
class certification and the others' motions to intervene and granted
summary judgment in favor of Westinghouse Savannah. The order
includes a statement that "[a] detailed Order setting out the basis for
the court's rulings will be forthcoming." Before issuing the "detailed
order," however, the district judge died.

This appeal followed.

II

Stokes' appeal raises several issues, all of which we address, but
it reduces essentially to two basic points: (1) the manner in which sev-
erance pay was set off against pension benefits denied him severance
pay in violation of the ADEA, as amended by the OWBPA, in viola-
tion of ERISA, and in breach of the contract between Westinghouse
Savannah and the DOE; and (2) his selection for layoff as part of the
reduction in force was based on age, in violation of the ADEA. We
begin with Stokes' claim that he was illegally denied a severance ben-
efit, in violation of the ADEA, ERISA, and the contract between
Westinghouse Savannah and the DOE.

A

All employees at Westinghouse Savannah who had more than one
year of service were entitled to a severance benefit if they were laid
off due to a lack of work. The amount of each employee's benefit was
geared directly to the employee's time in service. Thus, when Stokes
was laid off, effective February 16, 1997, he was entitled to the maxi-
mum severance benefit based on approximately 29 years of service.
When Stokes was advised of his layoff, he also qualified for the spe-
cial retirement option offered by WEC. The special retirement option,

                    6
if elected, would allow Stokes to begin receiving WEC pension pay-
ments immediately, enhancing the value of this pension. But if he
elected this option, he would not receive the severance pay to which
he was otherwise entitled. Because the special retirement option pro-
gram was to expire on December 31, 1996 -- before the effective
date of the planned reduction in force at Westinghouse Savannah --
Stokes would not, in the ordinary course, qualify for the special retire-
ment option by its terms. In coordination with Westinghouse Savan-
nah, however, WEC permitted him to advance his layoff date to
December 31, 1996, so that he could participate in the special retire-
ment option.

Stokes argues that the "either-or" aspect of these benefits -- either
the special retirement option or the severance benefit -- forced him,
because of his age (over 50), see supra note 1, to choose between two
benefits, causing him to lose one, in this case the severance benefit.
Laid-off persons under age 50, he argues, received their severance
benefit unconditionally and were therefore treated more favorably.
Stokes fails to appreciate, however, the implication of the fact that
laid-off persons under 50 did not qualify for the special retirement
option.

Viewed outside the context of the ADEA, it would appear that
Stokes was not treated worse than younger persons. He could have
chosen to receive the severance pay, after all, thereby receiving sever-
ance benefits under identical terms offered to younger employees laid
off in the reduction in force. To the contrary, it would appear that
Stokes was treated better than his younger colleagues because he
could choose between severance pay and the special retirement option
upon his layoff, whereas the younger workers were left with only the
less valuable severance benefit. See May v. Shuttle, Inc., 129 F.3d
165, 175 (D.C. Cir. 1997) (per curiam) (concluding that airline
employees eligible for retirement who were furloughed and given a
choice of a retirement package or a severance payment presented "no
evidence that they were treated less favorably than younger employ-
ees"), cert. denied, 524 U.S. 927 (1998). An analysis under the ADEA
leads to the same conclusion -- that Westinghouse Savannah did not
discriminate against Stokes by offering him the"either-or" option.

The ADEA makes it unlawful for an employer

                    7
          to fail or refuse to hire or to discharge any individual or oth-
          erwise discriminate against any individual with respect to
          his compensation, terms, conditions, or privileges of
          employment, because of such individual's age.

29 U.S.C. § 623(a)(1). The term "compensation, terms, conditions, or
privileges of employment" as used in that section is defined to include
"all employee benefits, including such benefits provided pursuant to
a bona fide employee benefit plan." 29 U.S.C.§ 630(l).

While "conditions" of employment regulated by the ADEA thus
include the provision of fringe benefits such as life insurance, health
insurance, and pensions -- the costs of which are directly linked to
age -- the ADEA, which in the first instance prohibits all age-based
employment decisions, provides exclusions and conditions that permit
employers to maintain certain age-based plans. The ADEA as
amended by the OWBPA provides that it is lawful for an employer

          to observe the terms of a bona fide employee benefit plan
          --

          (i) where, for each benefit or benefit package, the actual
          amount of payment made or cost incurred on behalf of
          an older worker is no less than that made or incurred
          on behalf of a younger worker, as permissible under
          section 1625.10, title 29, Code of Federal Regulations
          (as in effect on June 22, 1989); or

          (ii) that is a voluntary early retirement incentive plan con-
          sistent with the relevant purpose or purposes of this
          chapter.

29 U.S.C. § 623(f)(2)(B)(i) & (ii).

The ADEA as amended by the OWBPA proceeds to address spe-
cifically the coordination of severance payments and certain pension
benefits when both are triggered by an event unrelated to age. See 29
U.S.C. § 623(l)(2)(A). Thus, the Act addresses the situation in which
an employee is laid off for reasons unrelated to age and becomes eli-

                    8
gible to receive additional pension benefits as well as severance pay,
providing that the employer may deduct, i.e., set off, the value of the
additional pension benefits from the employee's severance pay with-
out violating the ADEA, so long as the employee remains eligible to
receive "an immediate and unreduced pension." Id. In particular, the
amended Act provides:

          It shall not be a violation of [the ADEA] solely because fol-
          lowing a contingent event unrelated to age --

          (i) the value of any retiree health benefits received by an
          individual eligible for an immediate pension;

          (ii) the value of any additional pension benefits that are
          made available solely as a result of the contingent
          event unrelated to age and following which the indi-
          vidual is eligible for not less than an immediate and
          unreduced pension; or

          (iii) the values described in both clauses (i) and (ii);

          are deducted from severance pay made available as a result
          of the contingent event unrelated to age.

29 U.S.C. § 623(l)(2)(A).

The balance that Congress attempted to strike in allowing certain
pension benefits to be set off against severance payments is illumi-
nated by the discussions in the legislative history of the provision. See
S. Rep. No. 101-263, at 22-26, reprinted in 1990 U.S.C.C.A.N. 1509,
1527-32. In the debate regarding whether it is appropriate to allow
benefit coordination following contingent events such as shutdowns
and layoffs, congressional committees concluded that pension bene-
fits and severance pay serve different purposes and are therefore not
fungible. See id. at 22, reprinted in 1990 U.S.C.C.A.N. at 1527.
Whereas pension benefits provide "deferred income in the form of a
long-term income supplement," severance pay provides "short-term
wage replacement to address the acute need of the dislocated
employee who is searching for a new job." Id . at 22, reprinted in 1990

                     9
U.S.C.C.A.N. at 1528. Congress crafted § 623(l)(2)(A)(ii) to allow
benefit coordination if additional pension benefits accrue as a result
of the age-neutral event that triggers severance pay and if the
employee is entitled immediately after layoff to receive an unreduced
pension. In such a case, the additional pension benefits and severance
pay are analogous and therefore may be appropriately coordinated.
Just as severance pay provides short-term wage replacement to pro-
vide a bridge to a person's next job, immediate pension benefits pro-
vide a bridge to retirement.

In this case, the benefits choice presented to Stokes fully com-
ported with 29 U.S.C. § 623(l)(2)(A)(ii). Stokes was laid off as a
result of a reduction in force. His layoff triggered his right to receive
either an early and therefore enhanced pension from WEC or a full,
lump-sum severance benefit from Westinghouse Savannah, but not
both. Under this arrangement, the special pension benefit was, in
effect, set off against the severance benefit -- as permitted by the
statute, so long as (1) the triggering event for both is an event unre-
lated to age and (2) the pension is provided on an unreduced basis.
See 29 U.S.C. § 623(l)(2)(A)(ii). Both parties agree that the reduction
in force was driven by economic considerations2 and that Stokes'
WEC pension benefit, the added value of which was set off against
the severance benefit, was not reduced. Indeed, Westinghouse Savan-
nah contends that the value of the pension benefit was increased
because the payment schedule was advanced.

Stokes points out that his pension from Westinghouse Savannah, as
distinct from his WEC pension, was actuarially reduced, because at
the time of his layoff he was 56 years old and entitled to only 90%
of his pension under terms of the Westinghouse Savannah plan. This
particular benefit, however, was unaffected by either the layoff or the
coordination of benefits. Nothing in the ADEA precludes an employer
from providing an actuarially reduced pension benefit when the rea-
son for the reduced benefit is an event unrelated to age -- here, the
reduction in force. The coordination of benefits in this case placed the
severance benefit in juxtaposition with the WEC pension plan, not
with the Westinghouse Savannah pension plan.
_________________________________________________________________
2 Stokes does contend, however, that the decision selecting him for lay-
off was made because of his age, an issue we address below.

                     10
Accordingly, we conclude that Westinghouse Savannah did not
discriminate against Stokes because of his age when it provided him,
at the time of his layoff, a choice between the special retirement
option and a severance benefit. In reaching this conclusion, we have
assumed both that the reduction in force was an economically driven
decision and that the selection of Stokes for layoff was unrelated to
age. While the parties do not dispute the former assumption, they do
dispute the latter -- a question we address below. If Stokes' selection
for layoff turns out to have been prompted by his age, he will be enti-
tled to damages, and his benefits will have to be recomputed. Any
such finding, however, would not render the benefit plans and their
coordination illegal.

B

Stokes contends that the coordinating arrangement between WEC
and Westinghouse Savannah -- through which Westinghouse Savan-
nah transferred to WEC the payments that it received from the DOE
as reimbursement for severance benefits -- violated § 406(a)(1) of
ERISA, 29 U.S.C. § 1106(a)(1) (prohibiting a plan administrator or a
plan fiduciary from transferring to or for the benefit of a party in
interest any assets of the plan).

Stokes' contention fails on numerous grounds. First, Stokes dem-
onstrated no specially created trust funds held for the benefit of
employees' severance benefits, the transfer of which could have vio-
lated § 406 of ERISA. Had he elected to take his severance benefit,
he would have been paid from the general funds of Westinghouse
Savannah.

Second, because we have concluded that the special retirement
option was properly set off against these severance benefits -- pursu-
ant to Stokes' election -- Stokes was not entitled to any severance
benefits.

Third, there is no indication that the transfer of money from West-
inghouse Savannah to WEC left Westinghouse Savannah with assets
of lesser value. If Stokes had elected to receive the severance benefit,
Westinghouse Savannah would have paid the DOE reimbursement
directly to him. Because Stokes instead elected the alternative benefit

                     11
provided by WEC, Westinghouse Savannah paid the DOE reimburse-
ment to WEC. In either case, Westinghouse Savannah's funds for
other beneficiaries remained the same.

C

Finally, Stokes contends that the cost-reimbursement contract
between Westinghouse Savannah and the DOE obligated Westing-
house Savannah to make severance payments to all of its laid-off
employees, unconditionally. He seeks to enforce this obligation as a
third-party beneficiary of the contract.

The contractual relationship between Westinghouse Savannah and
the DOE provided for the management and operation of the Savannah
River facility. As part of the contract, the DOE agreed to reimburse
Westinghouse Savannah for specified personnel costs, including sev-
erance payments made to laid-off employees. The section of the con-
tract that laid out "Allowable Personnel Administration Costs"
included a severance-pay provision which provided that "[a]ll non-
temporary employees of [Westinghouse Savannah] . . . whose ser-
vices are no longer required under this contract due to reduction in
workforce, shall receive severance pay based upon total service credit
earned with the corporation, up to a maximum of 26 weeks." This
section of the contract also indicated that this reimbursement was
among the personnel costs that were agreed to be"reasonable and
reimbursable when incurred in the performance of the contract work."
In short, the provision in the contract between Westinghouse Savan-
nah and the DOE referring to severance pay simply represented an
agreement that severance payments made by Westinghouse Savannah
would be costs that are reimbursable by the DOE. There is no indica-
tion in the contract that this provision was intended to create a direct
benefit to laid-off employees of Westinghouse Savannah.

South Carolina contract law, which applies to this claim, see Miree
v. DeKalb County, 433 U.S. 25, 30 (1977), carries a presumption that
an individual who is not a party to a contract may not enforce it. See
Touchberry v. City of Florence, 367 S.E.2d 149, 150 (S.C. 1988).
This presumption may be overcome, however, by showing that the
individual "was intended to be the direct beneficiary of the contract."
Id. The contract must be shown to create a "direct, not incidental or

                    12
consequential, benefit to the third party." Cothran v. Rock Hill, 43
S.E.2d 615, 617 (S.C. 1947).

Reading in context the severance-pay provision, it becomes readily
apparent that Westinghouse Savannah's employees are merely inci-
dental beneficiaries of this provision. The contract evinces neither an
expressed nor an implied intent on the part of Westinghouse Savan-
nah or the DOE to directly benefit employees at the Savannah River
site. Because Stokes is not a third-party beneficiary of the severance-
pay provision, he cannot seek to enforce any obligations created by
it.

Similarly, policy proclamations issued by the DOE about the con-
tract, declaring that employees at the Savannah River site are entitled
to severance payments, do not create rights in employees enforceable
against Westinghouse Savannah because Westinghouse Savannah
made no promise with respect to such policy statements.

III

Stokes also contends that Westinghouse Savannah selected him for
layoff because of his age, in violation of the ADEA, 29 U.S.C.
§ 623(a)(1). He acknowledges that the company-wide reduction in
force was prompted by budget cuts and not age, and he therefore does
not challenge the company's decision, per se, to effect a reduction in
force. He does, however, contend that Westinghouse Savannah's
decision specifically selecting him for layoff was discriminatory.

Stokes sought to prove his ADEA claim through the three-step
proof scheme established in McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). That scheme requires that he establish, by a prepon-
derance of the evidence, a prima facie case of discrimination. See id.
at 802. Once he establishes a prima facie case, the burden shifts to
Westinghouse Savannah to "rebut the presumption of discrimination"
by producing evidence that the employment action in question was
taken "for a legitimate, nondiscriminatory reason." Texas Dep't of
Community Affairs v. Burdine, 450 U.S. 248, 254 (1981). Finally, if
Westinghouse Savannah meets its burden of production, the presump-
tion raised by the prima facie case is rebutted and"drops from the
case," id. at 255 n.10, and Stokes then bears the ultimate burden of

                    13
proving that he has been the victim of intentional discrimination, see
St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506-11 (1993).

In Mitchell v. Data Gen'l Corp., 12 F.3d 1310 (4th Cir. 1993), we
set forth the elements of a prima facie case of age discrimination
applicable in the context of a reduction in force where performance
was the announced criterion for selection. We stated that an employee
must show that, at the time of his layoff, "(1) the employee was pro-
tected by the ADEA; (2) he was selected for discharge from a larger
group of candidates; (3) he was performing at a level substantially
equivalent to the lowest level of those of the group retained; and (4)
the process of selection produced a residual work force of persons in
the group containing some unprotected persons who were performing
at a level lower than that at which he was performing." Id. at 1315
(citing Duke v. Uniroyal, Inc., 928 F.2d 1413, 1418 (4th Cir. 1991)).
After we decided Mitchell, the Supreme Court decided O'Connor v.
Consolidated Coin Caterers Corp., 517 U.S. 308, 312 (1996), in
which it held that replacement of an ADEA plaintiff by a "substan-
tially younger" worker -- not replacement by someone outside the
ADEA's protected class -- is the proper formulation of that element
in the McDonnell Douglas prima facie case. The Court reasoned that,
given that the discrimination prohibited by the ADEA is discrimina-
tion because of an individual's age, not because of the individual's
membership in a protected class, the fact that one person in the pro-
tected class has lost out to another person not in the protected class
is irrelevant. The relevant question is whether the person in the pro-
tected class has lost out because of his age. See id. at 312. In response
to O'Connor, therefore, we modify the Mitchell formulation of a
prima facie case of age discrimination, in the context of a reduction
in force where performance is the announced basis for selection, to
require a showing by the employee that: (1) he was protected by the
ADEA; (2) he was selected for discharge from a larger group of can-
didates; (3) he was performing at a level substantially equivalent to
the lowest level of those of the group retained; and (4) the process of
selection produced a residual work force including some persons in
the group who were substantially younger than him and who were
performing at a level lower than that at which he was performing. See
id. at 313; see also Burns v. AAF-McQuay, Inc., 96 F.3d 728, 731 n.1
(4th Cir. 1996).

                     14
We now turn to the circumstances before us. It is uncontested that
Stokes, at age 56, was a member of the statutorily protected age
group, see 29 U.S.C. § 631(a), satisfying the first element of his prima
facie case. While it appears that Stokes also satisfied the second ele-
ment, as he was selected for layoff from a larger group of candidates
during Westinghouse Savannah's reduction in force, a fact indicated
by the benefits option form that Westinghouse Savannah presented to
Stokes, Westinghouse Savannah contests this fact, maintaining that
Stokes volunteered to be laid off to obtain benefits. The parties have
a more clearly defined disagreement about whether Stokes made out
the last two elements of his prima facie case -- whether Stokes
showed that he had performed at a level substantially equivalent to
the lowest level of those employees in the relevant group who were
retained, and whether he demonstrated that that group included
employees who were both substantially younger and lower performers
than Stokes.

Stokes presented evidence that one project manager who was
retained, Samuel Speight, was younger than Stokes and had received
lower evaluation scores than had Stokes during the period of 1994-96.
Westinghouse Savannah, however, countered with evidence that
Speight received a lower evaluation score than Stokes only in 1994,
two years before Stokes' layoff, and that at that time Speight was at
a different salary grade level than Stokes. Stokes also claims that
Westinghouse Savannah retained a younger project manager, Robert
Moen, who had a lower evaluation score than Stokes. Westinghouse
Savannah notes, however, that Moen was not retained in Stokes' for-
mer division.

From our review of the record, it appears that at this stage the evi-
dence in the record is ambiguous or is inadequately developed to
resolve this ADEA claim. Unfortunately, Senior Judge Charles E.
Simons, Jr., who decided the motions for summary judgment, died
before issuing the "detailed order setting out the basis" for his rulings,
as he had intended. We therefore conclude that it is necessary to
remand this claim to the district court for further development of the
record on the issue of whether Stokes' selection for layoff was
because of his age in violation of the ADEA, 29 U.S.C. § 623(a)(1).
In remanding the case, we do not suggest or limit the nature of further
proceedings. The district judge to whom this case is reassigned may

                     15
limit reconsideration of this claim to rebriefing and reargument, may
allow further discovery and renewed motions for summary judgment,
may proceed to trial, or may pursue any other appropriate course.

IV

Finally, Stokes argues that the district court abused its discretion
(1) in denying class certification, both under 29 U.S.C. § 626(b)
(incorporating 29 U.S.C. § 216 (authorizing class actions in ADEA
cases)) and under Federal Rule of Civil Procedure 23 (governing class
actions), and (2) in denying the motions of fellow employees to inter-
vene. The applicants for intervention join in the appeal of this issue.
These various joinder requests were made to the district court only in
connection with the claim that severance payments were illegally set
off against the special retirement option. In view of our ruling on this
claim, these procedural matters may have become moot. But even if
they are not moot, we conclude that the district court did not abuse
its discretion.

Stokes sought to represent a class of 20 fellow employees who, he
alleged, were similarly situated. Not only can members of so small a
class just as well present their own claims, there is ample evidence
from which to conclude that their circumstances differed in material
respects. For example, a fellow employee, Robert L. Bailey, was 59
years of age, qualifying him for a full pension from Westinghouse
Savannah. Stokes on the other hand, at age 56, qualified only for a
90% pension. Stokes' reduced pension formed an important part of
his legal argument.

For similar reasons, the district court was well within its discretion
in denying the motions for intervention. The applicants for interven-
tion failed to make a sufficient showing that the disposition of this
action would "impair or impede" their ability to protect their interests,
a showing that would be necessary to justify their intervention as of
right under Federal Rule of Civil Procedure 24(a)(2), and the differ-
ences in circumstances among the applicants' employment and layoff
justify the district court's denial of permissive intervention under
Rule 24(b).

                     16
In short, we affirm in part and vacate in part and remand for further
proceedings consistent with this opinion.

AFFIRMED IN PART, VACATED IN PART,
AND REMANDED

                    17